DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss U.S. Patent No. 9,583,929.
Regarding claim 1, Moss discloses a function module for an electronic access control to a housing in electrical systems, wherein a plurality of electronic built-in modules are arranged in the housing, wherein at least one of the plurality of built-in modules is connected to a data 5bus and to an interface via the data bus, wherein the at least one of the plurality of built-in modules is accessible via the interface for the exchange of data, the function module comprising: a blocking module disposed between the interface and the 10data bus (Figure 7 and column 14, lines 6-14); and, said blocking module having a disable state and an enable state, wherein said blocking module, in said disable state, restricts or interrupts data traffic on the data bus at least for a data exchange between the interface and the at least one of the 15plurality of built-in modules and, in said enable state, enables the data bus for a free exchange of data between the 
Regarding claim 2, Moss discloses a function module wherein the blocking module is configured as a switch (181, 181.2W).
Regarding claim 3, Moss discloses a function module wherein the switch is an electronic switch (191, 182, 182.2W).
Regarding claim 5, Moss discloses a function module further comprising a control unit (191, 192) having a control line; and said blocking module being controlled by the control line of the control unit, wherein an authentication is provided to the control unit via a network connection (column 14, lines 15-23).
Regarding claim 10, Moss discloses a function module further comprising a control unit; and wherein independently of the disable state or the enable state of said blocking module, at least a limited data access to 13said control unit is present via the interface (column 14, lines 6-14).
Regarding claim 11, Moss discloses a function module wherein the interface is disposed inside the housing (Figure 7).
Regarding claim 12, Moss discloses a function module wherein the interface is accessible from outside the housing (see element 310).
Regarding claim 13, Moss discloses a function module wherein the housing is a switch cabinet (Figures 1, 6, and 7).
Regarding claim 14, Moss discloses a function module further comprising a visual display, wherein at least one of said enable state and said disable state of said blocking module is indicated by said visual display.  
Regarding claim 15, Moss discloses a function module wherein the plurality of built-in modules includes at least one of a control module, a monitoring module and a switching module (Figure 6).
Regarding claim 16, Moss discloses a function module wherein the authentication is provided via a web server (i.e., website communicating through electrical control; column 14, lines 15-23).
Allowable Subject Matter
Claims 4, 6-9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.